Case: 17-13426   Date Filed: 06/21/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13426
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:16-cr-00019-MSS-TBM-2


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


FLAVIO EDISBERTO QUINONES VALENCIA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 21, 2018)


Before TJOFLAT, WILLIAM PRYOR and ANDERSON, Circuit Judges.
PER CURIAM:
              Case: 17-13426     Date Filed: 06/21/2018   Page: 2 of 2


      Mark Ciaravella, appointed counsel for Flavio Edisberto Quinones Valencia

in this direct criminal appeal, has moved to withdraw from further representation

of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Valencia’s conviction and sentence are

AFFIRMED. Additionally, counsel’s motion to file the Anders brief out of time is

GRANTED.




                                          2